September 2, 1953


Honorable Oibb Gilchrist
Ch88aellor
Texar A. t M. College System
College Station, Texa8
                             Oplaion Ro. s-gfj
                             Rer   Stotur  o? a veteran,  ln-
                                   ducted as a resident   o?
                                   another f5tate, aa a resl-
                                   dent of Texas for educa-
                                   tional purposes.
Dear DP. Ollchrirt:
          Your requaet for PB opinion of this oiilce comcera-
lag the right of veterane, who wepe Inducted into the armod
forces as residents OS states other thaa Texas, to enroll at
Texas A. & #. College a6 rerlde8ts 04 Texae, read8 as follows:

          "1 * Can a veteran who enter8 the service
     tram l8other state amd ae a re8idO8t of th&t
     state 88tirfy the reriderce requirements for
     eduaa$ioael pUrpOSe8 in Texas by Mving served
     01)active duty la Texae for a period of 12
     month8 OP PLOCO8Ub8Oqlleatto hi8 tweaty-first
     birthd8yT
           O2. If the answer to the above question
     18 Negative, would the f8ct (a) that he has
     bro    t his family iato Texas and has lived
     oif’  he post for 12 molpthsor (b) that he has
         "&h
     hla family with him, has acquired real prop-
     erty and pays taxes ID the state have any ef-
     fect?"
           Section 1, subsection 2, Article 2654c, Vernon’s
Civil Statutes,  after detailing tuition rate8 for non-resident
8tudOPt8 registering la State COllOgOS, provide8 ia part as
followrs
                                                            .   -
                                                                     _.d-
                                                                            ,




Hon. Qlbb QilChId8t, p8ge 2 (S-95)


          "(a) A nonresident student 18 hereby de-
     fined to be a student o? lo88 than twenty-one
     (21) years OS age, living away from his family
     aad whose family resides In another State, or
     WhO8e;family has not resided in Texas for the
     twelve'(12) months lnuuedlotelypreceding the
     datt of reglstratlon; or a student of tweaty-
    'one (21) years of age or over who resides out
     OS WI8 Strte or who a8 met bee8 a reatdert
     of the Strte'twelve4 12) maths subrequert to
     hl8 twert -first birthlo~ or ior the tvOlte
     (121 da     bmedlately  precedlag the lhte o?
     re8 btmtior.
         "(b) m   term 're8ldencc' 88 ueed In thl8
    Act 8emm 'UoJal;e'; . . ."
          Tn ieoor,& H.T. Ry. Co. v. Thoqym, 106 Tw. 460,
167,s.~. 801 n.914) th supreme court def aed domlclle in
the following lang&ge:'
         "Residence mean8 living In a particular
    locality, but domlclle metan living in that
    locality with the latent to make It a fired
    and permanent home. Residence simply requires
    bodily ppe8ence, as an inhabitant ln a given
    p18ce, while dom~clle requires   bodily presence
    Is th8t place and also oaIeleJ lntentlon to make
    it one'8 dodclle.“
         Znteatloa ie a8 esreWl81 eoneider8tloala deternln-
                  damlclle, 818 thus the solution tb e&Ch
                    depend upon 811 the facts ad clrcum8tolrces
                     tend to support OP negote   PO intention   to


          In the absence of a clear Intert to rbandon hi8 domi-
cile in the state from whence he came and to establish a new
domicile in the state In which he serves, a person In the mlll-
tary service does not acquire a domlclle in the latter etate.
In Gallagher v. Gallagher, 214 S.W. 516 (Tex.CIv.App. lglg),
the-&&    stated:
         nOrdlnarlly, it Is a presumption of law
    that where a person actually lives Is his doml-
    clle, such presumption o? course being rebutt-
    able; but no such presumption could arise in
    the case of a soldier in active service, who
    has no choice of domicile, but must ordlwarlly
..     -
      -     -




     Eon. Glbb Gilchrlrt, page 3 (S-95)


           cling to hi8 domlclle o? origin. Ordfn8rlly,
           8~ act of removal to a cert*la loc*tlon, cou-
           pled with the lmtont to make a permanent reel-
           dolce there, might be sufflcien% to fix 8
           domicile, but %bat is bec8uarethe removal 18
           volumtarfly made, which could no% OCCUP In the
           case of a 801dfer In active eervlce. It Pol-
           lows that the removal of the latter to a plrce
           and his rerfdence there POP Thor8 would not
           offer any probrtive evldemce to corroborate
           evldemce 88 to 88 lntentlom to make the p18ce
           his home, D Q 0"
               Thla pO8itiOD ffada fur&or  eup ort lnrWilson h
     Wilson; 189 S.W.2d 212 (Tex.Clv.App. 1945P P
                "A review of the~lrw pert8inlng to the
           rerideace  of 8 soldier who 18 sent to Texas
           from another state under mllltary order8
           properly beglalewf%h the CPBQ OS Gallagher
           v. Gallagher, Tex.Clv.App., 214 S.W. 516,
           518. It lm there held that the word8 Yn-
           habitant,' 'cl%leesa'and 're$ldent' mean
           eub8%8n%i81ly %he e8me thing. In order to
           be an InhabItam% one mu8t rcqulre a domicile
           or holae, sad 1% must h8ve the 8%8tUpof per-
           mmeacy OQ it. There muart~0% only be$an ln-
           testion t0 08tabli8h a pOnaplnew%domlefle or
           home, but the lntele%lonmurt be accompawled
           by come ,oct dome 1~ the lxrcutloa of %he ln-
           tern&, A aoldler CPB abaw&on hi8 domlclli of
           origin amd select awot~be~, et,la order to
           show a new~domlclla dupfag & e %e~m of enllst-
           memt, there mumt be %he ,cEorres%aladmost un-
           equfwocal proof* y e 0*
               We eoroluae from %he *bovehu%horf%le8 that mere
     rerldeace in Texae by a mmber of the armed forces while on
     rctlve mllitaP'Jdu%y wll%hlwIts boundapfor, regord1088 of
     the lewg%h of rrach8%aT, would 80%~ rtaadfng 8Ponc evidence
     awg lateat ow the part of ~ueB reryfceman to eBtabil8h hi8
     dgmlclle In Toroe" Of cowme    addltlo881 P"ac%smlgh% 8up-
     port a&d es%ablleh %he bow8 fide Intern%con%amppla%edby our
     court decisions D Am %o which f8etor8 OF positive rc%s mfght,
     comldered aumula%lvely, evldemce &be pequlslte ln$ev&, we
     c8w prescribe no r%aadaPd; the foc%s lw each e8oe will mecee-
     sltate reparate evollwtiomO
Hon. Blbb Gllohrirt, page 4 (S-95)


          Answering your flrrt questl8a we hold tb8t military
aaslgnment wtbhia the State of Texor For oey period of time
does not In the abar8ae of additional evldewce operate to
Pemove tie domloi.18dY 8a out-of-state veteran io this st8te
for educational purposes.

          We advise rou lm re ly to your second quertlon that
both cIrcum#Ii&n8e8(a) aatl (b? comtalned th8Peia erg orb&fled
to con8ldePr~i0r 3.nPe8olvlag doaiclllary questio88,but that
neithOP 18 C&K3$u8iW  Of a decision. A deci8io8 mU8t Pest On
an,evaluatiom of all attemdlwg clrcumrtaroeela each particular
ca8e.



          Mere reslcleacela Texas by a member of the
     armed foroe8 a8 a consequesoe of nl3.lta~ a68lgn-
     ment doe8 not, stardiag alone, operate to estab-
     lish hi8 residence in Texar for educational pur-
     poses. Th8t he ha8 brought hi8 family to Texas
     and ha8 lived off the pert So.? li?moW.h8, or that
     he h88 hi8 ~oml~j with hi&, ha8~aoquikal rwlty
     and i8 paying tbXe8 it3the 8iiCt8+%'afact8 of
     evldeatlarg v8luO In detePrlaleg domlcllQ.
APPROVED:                        Yours    verJl truly,

Dean J. C8pp                     JCHlpBE3 SH@~&EA$
011 & 088 Dlvlslon               Attoraey General
Wllllr E. Qrerham
Reviewer
                                 ,y       --hw+Etia*/
Bureell W81drep                          Wert St8Pnes
Executive Arriataat                      Asrlstant

Joha Be8 Slwpperd
AtttHnOy Oble~81